Citation Nr: 1025095	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  05-27 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for postoperative 
ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which, inter alia, denied a compensable disability 
rating for residuals of an epigastric hernia repair.  

This matter was initially before the Board in April 2007, at 
which time it denied service connection for hepatitis C, and 
remanded, inter alia, the current issue on appeal for further 
evidentiary development.  It was again before the Board in 
February 2009, at which time it was remanded again for compliance 
with the April 2007 Board remand.  The case has returned to the 
Board and is again ready for appellate action.

In March 2006, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  During the hearing, 
the Veteran withdrew claims of entitlement to service connection 
for hypertension and congestive heart failure.


FINDINGS OF FACT

The Veteran's service-connected postoperative ventral hernia has 
not been found to be small, not well supported by belt under 
ordinary conditions, or healed ventral hernia or post-operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's service-
connected postoperative ventral hernia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.114, Diagnostic Code 7339 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in May 2004 and April 2007.  These letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

Additionally, in the April 2007 VCAA letter, the RO informed the 
Veteran that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

However, the Board acknowledges the RO did not provide notice 
pursuant to Dingess, supra, until after the rating decision on 
appeal; thus, there is a timing error as to Dingess notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice was provided in April 2007, after 
issuance of the initial unfavorable AOJ decision in September 
2004.  However, both the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness of 
the adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after providing notice pursuant to Dingess, supra, 
in April 2007, the RO readjudicated the claim in two SSOCs dated 
in July 2008 and February 2010.  Thus, the timing defect in the 
notice has been rectified.  In any event, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claims.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).

With regard to the additional notice requirements for increased 
rating claims, as is the case here, a VCAA letter dated in March 
2009 was compliant with the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised 
the Veteran of the evidentiary and legal criteria necessary to 
substantiate higher ratings for his postoperative ventral hernia.  
In any event, the Federal Circuit Court recently vacated the 
Court's previous decision in Vasquez-Flores, concluding that 
generic notice in response to a claim for an increased rating is 
all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270, 1277 (2009).  Regardless, overall, the Board is satisfied 
that the RO provided both generic and specific VCAA notice as to 
the increased rating claim when considering all of the VCAA 
letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Further, the Veteran has submitted statements in 
support of his claim.  He also was provided an opportunity to 
testify at a videoconference hearing in March 2006.  Moreover, he 
was provided a VA examination in connection with his claim.  
Therefore, there is no indication that any additional evidence 
remains outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its February 2009 remand.  Specifically, the February 2009 
Board remand directed the RO to provide the Veteran notice 
pursuant to Vazquez-Flores, supra; and schedule the Veteran for a 
VA examination to determine the current severity of the Veteran's 
service-connected postoperative ventral hernia.  The Board finds 
that the RO has complied with all remand instructions and that 
the VA examination report dated in September 2009 substantially 
complies with the February 2009 remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Additionally, the Board notes that, in its February 2009 remand, 
it directed the RO to readjudicate the Veteran's claim under 
Diagnostic Code 7339 (postoperative ventral hernia) rather than 
Diagnostic Code 7338 (inguinal hernia).  However, following the 
VA examination in September 2009, the examiner indicated no 
current disability as there had been no recurrence a hernia.  In 
a February 2010 SSOC, the RO continued to evaluate the Veteran's 
hernia disability under Diagnostic Code 7338.  Nevertheless, in 
this case, the Board finds this error to be harmless.  In this 
regard, the Veteran was provided notice of the criteria of 
Diagnostic Code 7339 in March 2009, pursuant to Vazquez-Flores, 
supra.  Moreover, without current disability there is no basis 
for an increased rating.  Further, as already discussed, the 
Federal Circuit Court recently vacated the Court's decision in 
Vasquez-Flores, concluding that only generic notice is required 
in response to a claim for an increased rating.  The Veteran has 
received such notice.  

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  The 
basis of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability has 
been more severe than at others.  If so, the Board may "stage" 
the rating.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one year 
before the claim was filed (here, April 2003) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older 
evidence is not necessarily irrelevant, it is generally not 
needed to determine the effective date of an increased rating.  
See Francisco, supra.  

Here, the Veteran seeks a compensable disability rating for his 
postoperative ventral hernia, which is currently evaluated as 
noncompensable under Diagnostic Code 7338.  38 C.F.R. § 4.114.  
This rating is effective from January 23, 1972.  However, the 
Board finds that a more appropriate diagnostic code under which 
to rate the Veteran's disability is Diagnostic Code 7339, 
postoperative ventral hernia.  
38 C.F.R. § 4.114.  Thus, the Board will proceed to analyze the 
Veteran's claim under Diagnostic Code 7339.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  
 
Under Diagnostic Code 7339, postoperative ventral hernia with 
wounds, postoperative, healed, no disability, belt not indicated, 
is rated noncompensably (0 percent) disabling.  Postoperative 
ventral hernia that is small, not well supported by belt under 
ordinary conditions, or healed ventral hernia or postoperative 
wounds with weakening of abdominal wall and indication for a 
supporting belt, is rated as 20 percent disabling.  Postoperative 
ventral hernia that is large, not well supported by belt under 
ordinary conditions is rated 40 percent disabling.  Postoperative 
ventral hernia with massive, persistent, severe diastasis of 
recti muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable is rated as 100 percent disabling.  38 C.F.R. § 4.114. 

In this case, the evidence of record reflects that the Veteran 
underwent hernia repair in February 1999.  However, from March 
1999 to July 2004, there is no evidence of any complaints of 
residuals of the hernia repair.  See VA treatment records dated 
from February 1999 to July 2004.  

In June 2004, the Veteran underwent a VA examination, which 
revealed a soft and nontender abdomen.  No abdominal masses were 
noted.  On the anterior abdominal wall, there was a three-
centimeter transverse healed surgical scar, just above the 
umbilicus, and a short scar located in the umbilicus.  Both were 
well-healed, not functionally significant, and nontender.  In the 
epigastrium, there was a very mild diastasis recti that was 
present when the Veteran did a Valsalva maneuver.  In the center 
of the diastasis recti, there were three discrete spherical fatty 
masses that measured approximately one centimeter in diameter.  
The Veteran complained to some tenderness to pressure over these, 
which the VA examiner suspected were preperitoneal fat protruding 
through the neural opening and not a true hernia.  They did not 
represent any threat to the Veteran's health.  The diagnoses were 
postoperative status repair of umbilical hernia, presently 
without recurrence; and small diastasis erectile, a congenital 
condition with preperitoneal fat nodules.  See VA examination 
report dated in June 2004.  

In January 2005, the Veteran was evaluated for epigastric 
nodules, which he indicated were occasionally tender.  There were 
no obstructive symptoms.  His abdomen was found to be soft, 
nontender, with two soft tissue masses to the right of midline in 
the epigastrium, partially mobile and non-reducible.  He was 
found to have lipoma versus epigastric hernias.  See VA treatment 
record dated in January 2005.  A VA computed tomography (CT) of 
the abdomen in March 2006 revealed a stable hernia. 

Another CT of the abdomen in January 2007 revealed a stable CT of 
the abdomen.  There was no discussion of a hernia in the CT 
report.  In June 2007, the Veteran was seen for the development 
of new hernia pain that was moderate to severe.  He was again 
seen in June 2007 for upper abdominal pain that radiated to his 
back.  Examination revealed a gall bladder that was distended, 
irregular bowels with constipation and diarrhea, a normal 
colonoscopy in September 2006, and indigestion twice a week.  He 
also had a small knot on his abdomen that looked like a lipoma.  
See VA CT report dated in January 2007 and VA treatment records 
dated in June 2007.     

In July 2007, the Veteran was seen again for hernia pain.  He 
indicated that his hernia had grown in size and become painful 
with eating or straining.  Examination revealed a small two-
centimeter, firm, reducible hernia that was six centimeters 
superior to the umbilicus.  The rest of the abdomen was soft and 
nontender.  See VA treatment record dated in July 2007.

Recently, the Veteran was provided another VA examination of his 
postoperative ventral hernia in September 2009.  During the 
examination, the Veteran reported another bulge midway between 
his umbilicus and xiphoid that was painful at times.  He 
indicated that he could reduce the hernia at times, but it could 
become painful if he attempted to manipulate it.  He reported 
that he wore an abdominal binder in an attempt to apply pressure 
against it.  Examination of the abdomen revealed a five-
centimeter-long incision in the periumbilical area below the 
umbilicus, well-healed.  Above the umbilicus, there was a seven-
centimeter-long incision that was well-healed.  There was no 
hyper- or hypo-pigmentation.  It was unattached to underlying 
tissue and not tender to the touch.  There was no evidence of a 
recurrent umbilical hernia at the site of these two previous 
surgeries.  Midway between the umbilicus and the xiphoid, there 
was a two-centimeter soft tissue bulge with a transmitted impulse 
that was tender when pressed upon.  Bowel sounds were normal in 
character and quality.  There was a one-centimeter fascial defect 
that could be partially felt beneath this herniated tissue.  This 
hernia was not massive.  The adjacent tissue did not demonstrate 
any significant weakening.  There was good muscle and fascial 
support surrounding this soft tissue mass, which was not 
operable.  The diagnoses were status postoperative repair of 
umbilical hernia times two without evidence of recurrence; and 
epigastric ventral hernia two centimeters in diameter with a 
fascial defect of one centimeter with herniated preperitoneal fat 
without evidence of obstruction.  See VA examination report dated 
in September 2009.  

Following the September 2009 VA examination, there has been no 
further evidence of complaints of, or treatment for, any hernia 
or symptomatology thereof.

Overall, there is no evidence that the Veteran's postoperative 
ventral hernia is small and not well supported by belt under 
ordinary conditions, or that it is healed, or there are 
postoperative wounds, with weakening of abdominal wall and 
indication for a supporting belt, thus warranting a higher 20 
percent rating.  For this reason, the Veteran's postoperative 
ventral hernia does not warrant a higher rating under Diagnostic 
Code 7339.  38 C.F.R. § 4.114, Diagnostic Code 7339.

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
postoperative ventral hernia.  38 C.F.R. § 4.3.   

The Board adds that there has never been an occasion during the 
pendency of the appeal when the Veteran's postoperative ventral 
hernia has exceeded the current ratings assigned by the RO.  
Thus, there is no basis for further "staging" of his ratings.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest that 
the Veteran is not adequately compensated for his disabilities by 
the regular Rating Schedule.  VAOPGCPREC 6-96. See 38 C.F.R. § 
4.1 (disability ratings are based on the average impairment of 
earning capacity).


ORDER

A compensable disability rating for postoperative ventral hernia 
is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


